                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE FRANCO,                                     Case No. 19-cv-01453-HSG
                                   8                   Plaintiff,                         ORDER
                                   9             v.

                                  10     E-3 SYSTEMS,
                                  11                   Defendant.

                                  12     JOSE FRANCO,                                     Case No. 19-cv-02854-HSG
Northern District of California
 United States District Court




                                  13                   Plaintiff,
                                  14             v.
                                  15     E-3 SYSTEMS,
                                  16                   Defendant.
                                  17

                                  18          In Defendant’s opposition to Plaintiff’s motion to remand, defense counsel cites generally
                                  19   to the 2005 and 2018 CBAs and asserts, in conclusory fashion, that the CBAs meet the
                                  20   requirements of Cal. Lab. Code § 514 because they “expressly provide for the wages, hours of
                                  21   work, and working conditions of the employees, and provide premium wage rates for all overtime
                                  22   hours worked and a regular hourly rate of pay for those employees of not less than 30 percent
                                  23   more than the state minimum wage.” Case No. 19-cv-01453-HSG, Dkt. No. 9 at 5; Case No. 19-
                                  24   cv-02854-HSG, Dkt. No. 12 at 5–6. But Defendant fails to explain, with specific reference to
                                  25   relevant provisions, exactly how the CBAs satisfy the § 514 requirements.
                                  26          Defense counsel should be prepared at the October 24, 2019 hearing to describe in detail
                                  27   why the CBAs satisfy the § 514 requirements, and to identify the specific provisions in the CBAs
                                  28   that they believe meet each requirement of § 514. For example, counsel needs to identify the
                                   1   provisions of the CBAs that establish that all covered employees were paid “a regular hourly rate

                                   2   of pay . . . of not less than 30 percent more than the state minimum wage” at all relevant times. To

                                   3   the extent Plaintiff’s counsel disagree that the CBAs meet the requirements of § 514, counsel

                                   4   should be prepared to engage in the same type of detailed discussion.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: 10/22/2019

                                   8                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
